Title: To Thomas Jefferson from Thomas Barclay, 10 April 1792
From: Barclay, Thomas
To: Jefferson, Thomas


          Gibraltar, 10 Apr. 1792. This will accompany his 31 Mch. letter. Muley Ischem is the only pretender to the throne who is active in the kingdom of Morocco. He is opposed by an army commanded by his father-in-law, Rachmani, one of whose daughters was also the wife of his father. Some months ago the Bashas Benasser, Benlarosi, and Rachmani conspired to rid Morocco of the vice-ridden late emperor. Benassar and Benlarosi proclaimed Muley Ischem emperor without the approval of Rachmani, who was further offended by their failure to make his son Effendi. Rachmani thereupon joined forces with Muley Yezid and enabled him to capture the city of Morocco and defeat Muley Ischem’s army in February, during which battle he was wounded.—Nothing new about Morocco is known here except that the province of Hea is tranquil and Mogadore is content with Ischem. Spain supplies corn to him, the price of which at Rabat is now 25 ounces, nearly 2½ Mexican Dollars ⅌ bushel. Ischem shows no signs of accepting the rule of his brother, Slema, but his primary support is Abderhaman Benasser, the very able and most powerful Basha of the Empire. It is assumed he will govern everything if Ischem succeeds. He knew Benasser at Morocco “when he was alcayde of about 40 men,” and Barclay was very attentive toward him and gave him “a very acceptable present.” His mother had been given in marriage to his “reputed” father by Sidi Mahomet, whose child she was carrying.—The British consul who negotiated a treaty with Muley Yezid is still here awaiting the outcome of the succession struggle in Morocco, as are M. De Rochér of Toulon and Sr. Cassalari of Ragusa, both of whom were on their way to meet with the late Emperor.—He relates further information about the end of Muley Yezid’s reign. Muley Yezid engaged Muley Ischem’s army with inferior forces at Tensif and inspired his men to victory with his personal bravery but was fatally wounded by a young man whose closest relations he had plundered and put to death. After the battle Muley Yezid ordered Abdelaru Fenis to execute almost 90 people in Mogadore and other parts of Morocco whom he suspected of being supporters of Muley Ischem, including Joseph Chiappe, but all of them were saved by his death.  Muley Yezid, through personal extravagance, squandered most of the great wealth accumulated by his father, Sidi Mahomet, and drained the treasury through the siege of Ceuta. “The chief gratification of Yezid appears to have been that of wreaking his vengence on all who had ever in any manner offended his caprice or humor in the slightest degree, and as he had long lived in a State of hostility with his father the number was not small. He devoted himself much to the pleasures of the Harem, and frequently committed excess in the use of Spirituous Liquors and Wine. He was a fine figure with an engaging aspect, and had such pleasing address and manners as to banish all reserve when he was in a disposition to be familiar. At other times no person about him would venture to speak to him or even to present a thing that he had ordered to be brought, untill he expressed an inclination to receive it. He looked upon all who did not believe in Mahomet with hatred and contempt, and I have no doubt, had he lived to see himself cleared of all his domestic enemies, but he would have turned his chief views to the Establishment of a Navy and made War on every Christian power without exception. In this Case he would most probably have become a popular Monarch among his people, but as things have happened they must think he had most of the vices of his great grand father and grand father, with few of the virtues of his Father.”
        